Citation Nr: 0206992	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  96-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes, prior to July 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1972 and from January 1973 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Regional Office (RO) that denied the veteran's claim for a 
permanent and total disability rating.  By rating action 
dated in August 1994, the RO denied service connection for 
PTSD.  This case was before the Board in September 1998 and 
again in May 2000 and was remanded primarily to afford the 
veteran the opportunity to testify at a hearing before a 
Member of the Board.  It does not appear that the RO 
scheduled the veteran for a videoconference hearing. However, 
with respect to the claim for entitlement to a permanent and 
total disability rating for pension purposes, in light of the 
disposition below, no prejudice to the veteran will result.  

In a rating decision dated in June 2001, the RO granted a 
permanent and total disability rating, effective July 21, 
1998.  Thus, the question still remains as to whether the 
veteran was entitled to pension benefits prior to that date.  

The issue of entitlement to service connection for PTSD will 
addressed in the REMAND section following the ORDER below.


FINDINGS OF FACT

1.  The veteran is 49 years old, and completed high school.  
He reportedly had work experience as a diesel mechanic.  

4.  Prior to July 21, 1998, the veteran's disabilities 
precluded him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes prior to July 21, 1998, were met.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.321, 3.342, 4.15, 4.16, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any additional private medical treatment.  The 
RO has obtained the veteran's VA medical treatment records.  

The record discloses that the various rating decisions 
provided the veteran with the reasons and bases for the 
denial of his claim for a permanent and total disability 
rating prior to July 21, 1998.  The statement of the case and 
the supplemental statements of the case provided the veteran 
with the criteria for a permanent and total disability rating 
for pension purposes.  These notification letters were sent 
to the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

As noted above, the RO granted the veteran's claim for a 
permanent and total rating in a June 2001 rating action.  
Since July 21, 1998 was assigned as the effective date of the 
award, the issue still remains as to whether such a rating 
was warranted prior to that date.

Prior to September 17, 2001, permanent and total disability 
for pension purposes could be shown in one of two ways in 
accordance with VA regulations, which provide a combination 
of "objective" and "subjective" standards.  Brown v.  
Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-September 
17, 2001 law provided that permanent and total disability may 
be shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or, 
even if the veteran is employable, (2) the veteran suffers 
from a lifetime disability that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15,  
4.16(a), 4.17, 4.18, 4.19 (2001); Brown, 2 Vet. App. at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 
4.17(b) (the subjective standard).  See Roberts v. Derwinski,  
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).

In the course of adjudicating a claim for pension, the RO 
must make determinations as to whether any of the 
disabilities in question is the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 4.17a (2001).  Finally, evaluations for 
service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(2001). 

In this case, the veteran's nonservice-connected conditions 
were evaluated by the RO in September 1993, at which time the 
following disability evaluations were assigned for pension 
purposes:  intervertebral disc syndrome, evaluated as 20 
percent disabling; duodenal ulcer; evaluated as 10 percent 
disabling; angina, evaluated as noncompensable; residuals of 
abscesses of the thigh and right arm, evaluated as 
noncompensable; chondromalacia of the right knee, evaluated 
as noncompensable; chondromalacia of the left knee, evaluated 
as noncompensable; left amblyopia, evaluated as 
noncompensable; and for perforation of the nasal septum, 
evaluated as noncompensable.  The combined disability 
evaluation was 30 percent.  In addition, service connection 
is in effect for hearing loss in the right ear, evaluated as 
noncompensable; and for otitis media, right, with perforation 
of the right eardrum, evaluated as noncompensable.  

An income and net worth statement received in May 1993 
reveals that the veteran completed high school and had last 
worked in December 1981.  He was born in February 1953.

In January 1993, a private chiropractor wrote that the 
veteran had chronic damage to the cervical spine.  She 
concluded that the veteran was restricted from sitting, 
standing or walking for more than forty minutes at a time.  
In addition, he was restricted from lifting or carrying 
twenty pounds.  She opined that the veteran's condition had 
apparently been chronic and unremitting.  

An examination in January 1993 for the Social Security 
Administration resulted in impressions of partial deafness, 
right; severe dysthymia; hypochondriasis and poly pharmacy; 
status post 17 major surgeries; history of Prinzmetal's 
angina; probable mild degenerative disc disease; and 
perforation of the nasal septum.  The examiner commented that 
based on his findings, the veteran was unable to perform any 
work-related activities.  He noted that it would take 
considerable time and great effort to separate the organic 
from the functional.  The examiner believed that the 
functional was markedly predominant.  He stated that the 
veteran had a marked impairment of insight in judgment, and 
that his understanding, concentration, persistence and social 
interaction and adaptation were impaired.  He saw no 
impairment to sedentary, light or even medium work on the 
physical side.

A private physician submitted statements in October 1992 and 
in February 1994.  In October 1992, he reported that the 
veteran had been treated for herniated lumbar disc, a nervous 
condition, cervical strain, lumbosacral strain, chest pain 
and shortness of breath.  He stated that the conditions were 
chronic and he did not expect a change in the veteran in the 
near future.  He concluded that the veteran remained 
temporarily totally disabled and that his condition was 
guarded.  The physician added that he expected the veteran to 
be totally disabled for at least a one-year period, if not 
permanently.  

The same physician noted in February 1994 that, in addition 
to the conditions listed above, the veteran was being treated 
for Prinzmetal's angina, duodenal ulcer, depression and 
diabetes.  He again concluded that the veteran remained 
temporarily totally disabled from gainful employment and that 
the disability status remained in effect until a 
comprehensive evaluation, to include testing and a physical 
examination, could be performed.  

In April 1994, the veteran was notified by the Social 
Security Administration that his claim had been approved.  
The decision noted that the veteran's impairment was 
"intense nervousness" and that it was severe.  It was 
concluded that given the veteran's residual functional 
capacity and the vocational factors of his age, education and 
past relevant work experience, there were no jobs existing in 
significant numbers that the veteran was capable of 
performing.  

Another private physician related in November 1995 that the 
veteran was being treated for herniated lumbar disc, cervical 
strain, lumbosacral strain, a nervous condition, Prinzmetal's 
angina, duodenal ulcer, diabetes and depression.  He opined 
that the conditions remained chronic in nature.  He concluded 
that the veteran was permanently and totally disabled from 
any gainful employment, and that he did not expect any acute 
changes in his stasis. 

In sum, a number of physicians have concluded that the 
veteran has been unable to work for many years.  There is no 
evidence to the contrary of record.  The RO found that the 
veteran was entitled to a permanent and total rating for 
pension purposes effective July 1998, based upon a statement 
from a VA physician.  It was noted at that time that the 
diagnoses included PTSD, panic disorder and generalized 
anxiety disorder.  The physician stated that the functional 
limitations imposed included restriction in work activities 
with limitations in the ability to follow simple commands, 
maintain attention and pace and cooperate in a stressful 
working environment.  He recommended, therefore, that the 
veteran not seek competitive employment in the years 1998 
through 2000.  Similarly, the physicians prior to July 1998 
had concluded that the veteran was unable to work.  There is 
no basis in the record on which the Board might conclude that 
the veteran was not unemployable prior to July 21, 1998.  The 
Board finds that the evidence supports the conclusion that 
the veteran has been permanently and totally disabled since 
the inception of his claim.  


ORDER

A permanent and total disability rating for pension purposes, 
prior to July 21, 1998, is granted.


REMAND

As noted above, this case was previously remanded, in part, 
in order to schedule the veteran for a hearing.  It is 
significant to point out, however, that following the Board's 
remand in May 2000, there is no indication in the record that 
the RO attempted to schedule the veteran for a hearing.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court 
of Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  In this case, the RO must comply 
with 38 C.F.R. § 20.704 (2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.  
See also 66 Fed. Reg. 45620-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 
3.159).

2.  If any development action is 
undertaken by the RO, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should schedule a hearing for 
the veteran before a Member of the Board, 
either sitting at the RO or by 
videoconference.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



